Darrell Hickman, Justice, concurring. I agree the judgment of the trial court should be reversed. However, my reasons are different. There were innumerable irregularities in this school election, too many for comfort in fact, and the majority is approving practices which clearly violate several Arkansas statutes. I cannot say the trial court was wrong in voiding the boxes he did. However, the case should have been dismissed. This election contest was filed March 29, 1979. The case was not tried until January, 1980. Ark. Stat. Ann. § 3-1002 (Repl. 1976) reads: Hearing or contest — Adjournment of other courts. — If the complaint is sufficiently definite to make a prima facie case, the judge shall, unless the Circuit Court in which it is filed is in session or is to convene within thirty (30) days, call a special term, which shall possess the powers of a court convened in a regular term, and shall proceed at once to hear the case. If the case comes in regular term, it shall be given precedence and be speedily determined. The judge may adjourn other courts in order to hear such cases, and may call another judge in exchange to sit in other courts, or vacate the bench in other courts and cause a special judge to be elected to hold the same; and the session of the special term to hear such cases shall not interefere with the validity of other courts proceeding at the same time in said circuit. [Emphasis added.] That statute clearly requires the circuit court to expedite an election contest. That was not done in this case. The trial judge referred to the fact that he had a considerable backlog of cases and I am sympathetic with that problem. However, the law clearly requires that an election contest be put at the head of the docket. There are good reasons, of course, for that. In the case of a candidate an early decision should be made for everyone’s best interest. In the case of an election on a tax, such as that before us, an early decision should be made so that the tax books and the collection of the tax can . be dealt with in an orderly and efficient manner. The appellants filed a motion to dismiss this case because it had not been speedily disposed of and it is my judgment that motion should have been granted. Mays, J., joins in this concurrence.